DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1 – 23 are pending in the instant application.

Response to Applicant’s Remarks/ Amendments
Applicant’s Response after Final filed on April 27, 2021 has been considered.
Regarding the rejection under 35 U.S.C. 103 of the instant claims 1 – 7, 9 – 11, 14, 17 – 18 and 21 – 23 as being unpatentable over Grajewska in view of Koike, Applicant’s remarks have been considered and are found to be persuasive. Koike is directed to Palladium-Catalyzed Cross-Coupling Reaction of Silicone with Aryl Chlorides and does not provide sufficient guidance for forming silyl ethers from coupling of hydrosilanes and alcohols. Therefore, the rejection is hereby withdrawn.
Search: Search has been conducted to include the full scope of the instant claims 1 – 7, 9 – 11, 14, 17 – 18 and 21 – 23. Prior art was found (Fernández-Salas et al., Chem. Commun., 2013, 49, pp. 9758-9760). However, Fernández-Salas does not read upon the instant claims in view of the Examiner’s Amendments as addressed below (point 8).

Election/Restriction
Claims 1 – 7, 9 – 11, 14, 17 – 18 and 21 – 23 are allowable. The election of species requirement as set forth in the Office action mailed on February 20, 2020, has been reconsidered in view of the allowability of claims to the elected species pursuant to MPEP § 821.04(a). The election of species requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the election of species requirement of February 20, 2020 is withdrawn. Claims 8, 12 – 13, 15 – 16 and 19 – 20, directed towards non-elected species are no longer withdrawn from consideration because the claims require all the limitations of an allowable claims.
In view of the above noted withdrawal of the election of species requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Search: Search has been expanded to include the scope of the instant claims 8, 12 – 13, 15 – 16 and 19 – 20. No prior art was found.

Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with the applicant’s representative, Thomas Dekleva, on May 18, 2021.
	The amendments are as follows:


The phrase “alcohol moiety; in (d) an aprotic polar solvent; optionally in the presence of (e) a silyl ether …” should read as “alcohol moiety; and (e) a silyl ether …”.

	CANCEL instant claims 2 and 23.

	Claim 7, page 4 lines 8-9:
The phrase “The composition of claim 1, wherein the alkali metal hydroxide is sodium hydroxide (NaOH)” should read as “The composition of claim 1 comprising the sodium hydroxide (NaOH)”.

	Claim 8, page 4 lines 11-12:
The phrase “The composition of claim 1, wherein the alkali metal hydroxide is potassium hydroxide (KOH)” should read as “The composition of claim 1 comprising the potassium hydroxide (KOH)”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	The closest prior art is the publication: Fernández-Salas et al., Chem. Commun., 2013, 49, pp. 9758-9760 (Fernández-Salas). Fernández-Salas teaches (pg. 9758, Table 1) a process of reducing esters (compound 1a) with silanes to prepare benzoyl alcohol (compound 2a) as shown below:

    PNG
    media_image1.png
    205
    434
    media_image1.png
    Greyscale

Fernandez-Salas also teaches (Table 2) additional processes of KOH-catalysed reductions of esters to prepare several other alcohols. However, Fernández-Salas does not explicitly teach or provide sufficient guidance wherein the composition also comprises (e) a silyl ether derived or derivable from the dehydrogenative coupling of the at least one hydrosilane and the at least one alcohol moiety, as recited in the instant claims.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1 and 3 – 22 are now allowed.
Claims 2 and 23 are cancelled.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached on Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sagar Patel/Examiner, Art Unit 1626                    

/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626